Order entered July 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00056-CV
                                      No. 05-13-00057-CV

       SHERRELLE WILLIAMSON AND K. BARRETT TOWNSEND, Appellants

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                        Trial Court Cause Nos. 12C-011-2, 12C-012-2

                                           ORDER
       The clerk’s record has been filed in cause no. 05-13-00057-CV, but has not been filed in

cause no. 05-13-00056-CV. The reporter’s record has not been filed in either case. We have

received correspondence from court reporter Sherry Hooper that appellants have not paid for the

reporter’s record.

       Accordingly, this Court ORDERS the Kaufman County Clerk to file, within FIFTEEN

DAYS of the date of this order, either the clerk’s record for cause no. 05-13-00056-CV (trial

court no. 12C-011-2) or written verification that appellants have not paid for the clerk’s record.

We notify appellant that if we receive verification of non-payment, we will, without further
notice, dismiss the appeal in cause no. 05-13-00056-CV for want of prosecution. See Tex. R.

App. P. 37.3(b).

        We ORDER court reporter Sherry Hooper to file, within THIRTY DAYS of the date of

this order, either the reporter’s record for the two cases or written verification that appellant has

not paid for the record. We notify appellant that if we receive verification of non-payment, we

will order the appeals submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Kaufman County Clerk; Sherry Hooper, official court reporter, County Court at Law No. 2; and

to counsel for all parties.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE